NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2789-17T3

MARY D. DIBERNARDO,

          Plaintiff-Respondent,

v.

RANDY J. DIBERNARDO,

     Defendant-Respondent.
__________________________________

                    Submitted September 13, 2018 – Decided November 2, 2018

                    Before Judges Simonelli and DeAlmeida.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Gloucester County,
                    Docket No. FM-08-0348-11.

                    Hoffman DiMuzio, attorneys for appellant Eric M.
                    Sulock (Charles J. Sprigman, Jr., on the brief).

                    Respondents have not filed briefs.

PER CURIAM
      By leave granted, non-party appellant Eric M. Sulock appeals the

December 22, 2017 order of the Chancery Division denying his motion to quash

a subpoena. We dismiss the appeal as moot.

      This appeal arises from post-judgment proceedings in a divorce action.

Defendant Randy J. DiBernardo sought termination of his alimony obligation

based on the cohabitation of his ex-spouse, plaintiff Mary D. DiBernardo, with

appellant. After a hearing, the trial court found that defendant made a prima

facie showing of cohabitation based on evidence that plaintiff had several

overnight stays at appellant's house during a two-month period. The court

permitted depositions of both parties and appellant, and "extensive financial

discovery of the parties."

      Defendant thereafter served a subpoena on appellant noticing appellant's

deposition and demanding production of bank account statements, cancelled

checks, check registers, credit card statements, and phone records for a two-year

period. Appellant moved to quash the portion of the subpoena seeking the

production of documents or, in the alternative, for in camera review of the

documents and other measures to protect his privacy.        He argued that the

subpoena is overly broad, oppressive, and will require production of his medical

and business records.


                                                                         A-2789-17T3
                                       2
      On December 22, 2017, the trial court denied the motion, in part, and

granted the motion, in part. Although declining to quash the subpoena in its

entirety, the trial court ordered that appellant may segregate materials he

believes directly relate to his business, or purely personal matters, such as

medical procedures, from the document production, and forward those materials

to the court for in camera review. In addition, the court ordered non-disclosure

by counsel and the parties of the documents produced by appellant.

      We granted appellant's motion for leave to appeal. After appellant filed

his merits brief, defendant withdrew his demand for documents from appellant,

although he did not withdraw his demand for appellant's deposition. In light of

these developments, the issues about which the court granted leave to appeal

have been rendered moot, warranting dismissal. See R. 2:8-2.

      The appeal is dismissed.




                                                                        A-2789-17T3
                                       3